Citation Nr: 0315669	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  94-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for left varicocele from July 
20, 1993?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1960 to 
November 1964.

This matter was initially before the Board of Veterans' 
Appeals (Board) from an April 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In May 1998 and August 1999, the Board 
remanded this matter to the RO for further development.  The 
claim has been returned for further consideration.  

The United States Court of Appeals for Veterans Claims 
(Court) has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of an already service-connected condition.  In the 
case of initial ratings, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the issue on appeal involves an original 
claim, the Board has framed the issue as shown on the title 
page.

In the August 1999 remand, the Board noted that the veteran 
appeared to have raised a claim to reopen the issue of 
entitlement to service connection for Brown-Sequard Syndrome.  
This matter remains unaddressed by the RO.  Hence, it is 
again referred to the RO for appropriate and expeditious 
action.  


FINDING OF FACT

Since July 20, 1993, the veteran's left varicocele has been 
asymptomatic. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for left varicocele 
since July 20, 1993, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 4.115b,  Diagnostic Codes 
7523, 7525 (2002); 38 C.F.R. § 4.116, Diagnostic Codes 7523, 
7525 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that the February 2003 
supplemental statement of the case notified the veteran of 
the provisions of the new law, and considered the veteran's 
claim in accordance with the applicable law and regulations.  
In addition, it is noted that the statement and supplemental 
statements of the case provided notice to the veteran of what 
the evidence of record, to include VA examinations, revealed 
and why the evidence was insufficient to grant the benefit 
sought on appeal.  Further, in March 2003, the veteran was 
advised of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), and notified of the 
evidence VA had secured on his behalf, and the evidence he 
needed to secure.

Thus, the record indicates that the veteran was provided with 
notice of what VA has done with regard to his claim, notice 
of what he could do to help his claim, and notice of the 
reasons for the decision made.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155.  

The rating schedule does not provide a diagnostic code for a 
varicocele.  When an unlisted condition is encountered VA is 
permitted to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Hence, a varicocele is 
evaluated by analogy under Diagnostic Codes 7523 or 7525.  
See 38 C.F.R. § 4.20.    

Having considered the evidence of record, the Board finds 
that entitlement to a compensable rating is not warranted 
under either diagnostic code as the medical evidence of 
record, to include August 1994 and February 2003 VA 
examination reports, indicate that the veteran had no 
symptoms associated with the left varicocele.  The veteran 
has specifically denied having any symptoms with regard to 
the left varicocele.  See, e.g., the February 2003 VA 
examination report.  

While both August 1994 and February 2003 VA examination 
reports note evidence of a small left varicocele, the 
February 2003 examiner specifically noted that there was no 
evidence of any functional impairment due to the varicocele.  
As there is no evidence that the left varicocele causes 
complete atrophy of both testicles, and as there is no 
evidence that the disorder requires long term drug therapy 
with one to two hospitalizations annually, an increased 
evaluation is not in order.  

As the veteran's left varicocele is asymptomatic and does not 
meet the criteria for a compensable evaluation under the 
applicable diagnostic codes, the appeal must be denied.  

In reaching this decision the Board acknowledges the fact 
that the diagnostic criteria for genitourinary disorders 
changed during the course of this appeal.  Under the 
regulations in effect prior to February 17, 1994, the rating 
criteria under Diagnostic Code 7523 matched those in effect 
after February 17, 1994.  As for Diagnostic Code 7525, a 
higher rating required a finding that the appellant had 
service connected tuberculosis.  The veteran is not, and has 
never been, service connected for tuberculosis.  As such, the 
Board finds that the old regulations are not more 
advantageous to the appellant, and they do not provide a 
basis for an increased evaluation.

The Board also considered whether the veteran is entitled to 
"staged" ratings as prescribed by the Court in Fenderson.  
However, at no time since July 20, 1993, has the veteran's 
left varicocele been shown to be at a compensable level.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

At no time since July 20, 1993, has the veteran's left 
varicocele been shown to be at a compensable degree.  The 
appeal is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

